         Case 6:19-cv-00179-ADA Document 52 Filed 03/16/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION


                                                     :
DYFAN, LLC,                                          :
                                                     :
                         Plaintiff,                  :
                                                     :
                                                         C.A. No. 6:19-cv-00179-ADA
               v.                                    :
                                                     :
TARGET CORPORATION,                                  :
                                                     :
                         Defendant.                  :
                                                     :
                                                     :

                    JOINT MOTION TO AMEND SCHEDULING ORDER

       The Parties jointly move for entry of the Agreed Amended Scheduling Order that is

attached as Exhibit 1.

       The Parties are awaiting the issuance of the Court’s written claim construction order

following the claim construction hearing that took place on December 19, 2019. To give the Parties

sufficient time to prepare any Final Infringement and Invalidity Contentions in response to the

written claim construction order, the Parties request an amendment of the Scheduling Order to

move the Deadline to serve Final Infringement and Invalidity Contentions from 14 weeks after the

Markman hearing (i.e., from March 26, 2020) to 17 weeks after the Markman hearing (i.e., to April

16, 2020). All other dates remain the same.

       This motion is made in good faith and is not presented for the purpose of delay.

       WHEREFORE, the Parties respectfully request that the Court enter the Agreed Amended

Scheduling Order filed with this motion.
        Case 6:19-cv-00179-ADA Document 52 Filed 03/16/20 Page 2 of 3




Date: March 16, 2020

 /s/ Timothy Devlin                           /s/ Gilbert A. Greene
 Timothy Devlin (admitted pro hac vice)       Gilbert A. Greene
 Derek Dahlgren (admitted pro hac vice)       DUANE MORRIS LLP
 Devlin Law Firm LLC                          Las Cimas IV
 1526 Gilpin Avenue                           900 S. Capital of Texas Highway, Suite 300
 Wilmington, DE 19806                         Austin, TX 78746
 Telephone: (302) 449-9010                    Tel.: 512-277-2246
 tdevlin@devlinlawfirm.com                    Fax: 512-597-0703
 ddahlgren@devlinlawfirm.com                  Email: BGreene@duanemorris.com

 Attorneys for Dyfan, LLC                     Matthew S. Yungwirth (admitted pro hac vice)
                                              DUANE MORRIS LLP
                                              1075 Peachtree Street NE, Suite 2000
                                              Atlanta, GA 30309-3929
                                              Telephone: 404-253-6900
                                              Email: msyungwirth@duanemorris.com

                                              Christopher J. Tyson (admitted pro hac vice)
                                              DUANE MORRIS LLP
                                              505 9th Street N.W., Suite 1000
                                              Washington, DC 20004-2166
                                              Tel: 202.776.5213
                                              Email: cjtyson@duanemorris.com

                                              Daniel M. Lechleiter
                                              Faegre Baker Daniels LLP
                                              300 North Meridian Street
                                              Suite 2700
                                              Indianapolis, IN 46204-1750
                                              (317) 237-1070
                                              Fax: (317) 237-1000
                                              Email: daniel.lechleiter@faegrebd.com

                                              Lauren M.W. Steinhaeuser
                                              (admitted pro hac vice)
                                              Faegre Baker Daniels LLP
                                              90 S. Seventh St., Suite 2200
                                              Minneapolis, MN 55402
                                              Tel: 630-766-6879
                                              Fax: 612-766-1600
                                              Email: lauren.steinhaeuser@faegrebd.com

                                              Counsel for Target Corporation




                                          2
         Case 6:19-cv-00179-ADA Document 52 Filed 03/16/20 Page 3 of 3




                             CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing JOINT MOTION TO AMEND SCHEDULING

ORDER was served via all counsel of record via the Court’s CM/ECF system on March 16, 2020.

                                                /s/ Gilbert A. Greene




                                            3
